          Case 3:20-cv-09253-JD Document 85 Filed 08/20/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: August 19, 2021                                               Judge: Hon. James Donato

 Time: Minutes: 11:00

                3:20-cv-09253-JD Pangea Legal Services et al v. U.S. Department of
                Homeland Security et al
                3:20-cv-09258-JD Immigration Equality et al v. U.S. Department of
                Homeland Security et al


 Attorney(s) for Plaintiff(s):    S. Patrick Kelly/Omar Gonzalez-Pagan
 Attorney(s) for Defendant(s):    No Appearance

 Deputy Clerk: Lisa R. Clark                                      Liberty Recorder: 10:47-10:58


                                        PROCEEDINGS

Status Conference -- Held
                                    NOTES AND ORDERS

Counsel for the government did not appear, and did not request a remote access hearing. Future
unexcused absences will be sanctioned.

The parties are directed to meet and confer about the agency websites and links to the enjoined
portions of the CFR. The parties should file a joint status report by September 20, 2021. The
parties are also directed to file by September 20, 2021, a proposal for resolution of the cases,
including entry of a permanent injunction.




                                                1
